         Case 4:19-cv-00078-RP Document 4 Filed 03/19/19 Page 1 of 1


                          UNITED STATES DISTRICT COURT
                               Southern District of Iowa
U.S. Courthouse                                                                    Des Moines
123 East Walnut Street                                                              Davenport
Des Moines, Iowa 50309                                                           Council Bluffs
Clerk of Court’s Office                                                         o: 515-284-6248
www.iasd.uscourts.gov                                                           f : 515-284-6418



March 19, 2019


Darrel Bolden #205171
IMCC
2700 Coral Ridge Avenue
Coralville, Iowa 52241


Dear Mr. Bolden:

This letter is to inform you that on March 18, 2019 your Complaint filed with the
Southern District of Iowa has been transferred to the Northern District of Iowa Case
#1:17-cv-32.

Any future correspondence regarding your case 1:19-cv-32, please send to:

United States District Court
Northern District of Iowa
111 Seventh Avenue SE
Box 12
Cedar Rapids, Iowa 52401

Sincerely,




Deputy Clerk
